Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19   PageID.869   Page 1 of 32



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

 TECH AND GOODS, INC.,
                                         Case No. 2:18-cv-13516
       Plaintiff/Counter-Defendant,
                                         Dist. Judge Stephen J. Murphy III
 v.
                                         Mag. Judge R. Steven Whalen
 30 WATT HOLDINGS, LLC,

       Defendant/Counter-Plaintiff.

 __________________________________________________________________/




      30 WATT HOLDINGS, LLC’S RESPONSE TO TECH AND GOODS,
         INC.’S MOTION TO DISMISS 30 WATT HOLDINGS, LLC’S
                         COUNTERCLAIMS
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19                               PageID.870         Page 2 of 32



                                        TABLE OF CONTENTS
                                                                                                               Page

 INDEX OF AUTHORITIES..................................................................................... ii

 QUESTION PRESENTED ........................................................................................v

 I.      INTRODUCTION ...........................................................................................1
 II.     STATEMENT OF FACTS .............................................................................. 1
 III.    ARGUMENT ...................................................................................................5

         A.       Standard of Review Under Fed. R. Civ. P. 12(b)(6) ............................. 5

         B.       Count I States a Factually and Legally Viable Claim for Unfair
                  Competition Under Section 43 of the Lanham Act............................... 5

         C.       Count II States a Factually and Legally Viable Claim for
                  Common Law Unfair Competition .....................................................12

         D.       Count III States a Factually and Legally Viable Claim for
                  Tortious Interference With Business Expectancy ...............................15

         E.       Count IV States a Factually and Legally Viable Claim for
                  Violation of the Michigan Consumer Protection Act .........................21

 CONCLUSION ........................................................................................................25




                                                           i
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19                             PageID.871        Page 3 of 32



                                     INDEX OF AUTHORITIES

                                                                                                        Page(s)
 Cases
 Adam Comm. Ctr. v. City of Troy,
   381 F. Supp. 3d 887 (E.D. Mich. 2019) ...................................................5, 19, 20

 Cal. Motor Transp. Co. v. Trucking Unlimited,
   404 U.S. 508, 92 S. Ct. 609 (1972).....................................................................20
 Clairol, Inc. v. Boston Dis. Ctr. of Berkley, Inc.,
    608 F.2d 1114 (6th Cir.1979) .............................................................................13
 Dassault Systemes, S.A. v. Childress,
   2014 WL 6865498 (E.D. Mich. Dec. 3, 2014) ...................................................13

 Directtv, Inc. v. Treesh,
    487 F.3d 471 (6th Cir. 2007) ................................................................................ 5
 Dura Global Tech., Inc. v. Magna Donnelly Corp.,
   2009 WL 3032594 (E.D. Mich. Sept. 18, 2009) ................................................14
 Eastern R.R. Presidents Conference v. Noerr Motor Freight, Inc.,
   365 U.S. 127, 81 S. Ct. 523 (1961).....................................................................20

 Fed.-Mogul World Wide, Inc. v. Mahle GmbH,
   2011 WL 4485080 (E.D. Mich. Sept. 27, 2011) ..........................................13, 14
 Florists’ Transworld Delivery, Inc. v. Fleurop-Interflora,
    261 F. Supp. 2d 837 (E.D. Mich. 2003) .......................................................23, 24
 Frisch’s Restaurants, Inc. v Elby’s Big Boy of Steubenville, Inc.,
    670 F.2d 642 (6th Cir. 1982) ................................................................................6
 Game On Ventures, Inc. v. Gen. RV Ctr., Inc.,
   587 F. Supp. 2d 831 (E.D. Mich. 2008) .............................................................24

 GEICO Corp. v. Autoliv, Inc.,
   345 F. Supp. 3d 799 (E.D. Mich. 2018) .............................................................21
 Gnesys v. Greene,
   437 F.3d 482 (6th Cir. 2005) ..............................................................................11



                                                         ii
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19                             PageID.872         Page 4 of 32



 Good Housekeeping Shop v. Smitter,
   254 Mich. 592 (1931) .........................................................................................14

 Health Call of Detroit v. Atrium Home & Health Care Servs., Inc.,
   268 Mich. App. 83 (2005) ..................................................................................15

 Iowa Health System v. Trinity Health Corp.,
    177 F. Supp. 2d. 897 (N.D. Iowa 2001) ...........................................................6, 7

 John Labatt Ltd. v. Molson Breweries,
    853 F. Supp. 965 (E.D. Mich. 1994) ............................................................23, 24

 Larami Corp. v. Amron,
    1995 WL 128022 (E.D. Pa. March 23, 1995)...................................................8, 9

 Laser Diode Array, Inc. v. Paradigm Lasers, Inc.,
    964 F. Supp. 90 (W.D.N.Y. 1997) ........................................................................ 9
 Lidochem, Inc. v. Stoller Enterprises, Inc.,
    2012 WL 4009709 (6th Cir. Sept. 12, 2012) ........................................................ 6

 NCR Corp. v. Korala Assocs., Ltd.,
   512 F.3d 807 (6th Cir. 2008) ..............................................................................14

 Polar Molecular Corp. v. Amway Corp.,
    2007 WL 3473112 (W.D. Mich. Nov. 14, 2007) .........................................11, 12
 Repap Enterprises, Inc. v. Kamyr, Inc.,
   1993 WL 322881 (E.D. Pa. June 8, 1993) ........................................................6, 8
 Scooter Store, Inc. v. SpinLife.com,
    777 F. Supp. 2d 1102 (S.D. Ohio 2011) .............................................................20
 Shafi v. Weidinger,
    2011 WL 6338864 (E.D. Mich. Dec. 19, 2011) .................................................13

 Rules
 Fed. R. Civ. P. 12(b)(6).....................................................................................passim

 Statutes
 Lanham Act Section 43 .....................................................................................passim



                                                         iii
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19                                PageID.873          Page 5 of 32



 MCL 445.903(1) ......................................................................................................22




                                                           iv
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19       PageID.874    Page 6 of 32



                           QUESTION PRESENTED
 I.   Should the Court deny Plaintiff/Counter-Defendant Tech and Goods, Inc.’s
      (“TG”) Fed. R. Civ. P. 12(b)(6) motion to dismiss Defendant/Counter-
      Plaintiff 30 Watt Holdings, LLC’s (“30 Watt”) counterclaims for unfair
      competition under the Lanham Act, common law unfair competition, tortious
      interference with business expectancy, and violation of the Michigan
      Consumer Protection Act where 30 Watt has alleged facts which, taken as
      true, are sufficient to state an actionable claim as to each of these causes of
      action?

      30 Watt answers “yes.”




                                         v
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.875    Page 7 of 32



 I.    INTRODUCTION
       Plaintiff/Counter-Defendant Tech and Goods, Inc. (“TG”) made false and

 deceptive statements to Amazon regarding its purported trademark rights and

 Defendant/Counter-Plaintiff 30 Watt Holdings, LLC’s (“30 Watt”) purported

 infringement of those rights. TG made those statements so that 30 Watt’s competing

 product would be removed from Amazon’s listings, paving the way for TG to sell

 its product to Amazon consumers unimpeded by competition from 30 Watt. And it

 worked. Amazon removed TG’s product based on TG’s statements, causing a loss

 of customers, revenue, and good will to 30 Watt.

       To recover for the harm it has sustained as a result of TG’s actions, 30 Watt

 has alleged four counterclaims against TG: (1) unfair competition under the Lanham

 Act (Count I); (2) common law unfair competition (Count II); (3) tortious

 interference with business expectancy (Count III); and (4) violation of the Michigan

 Consumer Protection Act (Count IV). As demonstrated below, TG has alleged facts

 sufficient to state an actionable claim as to each of these counts. Accordingly, TG’s

 motion to dismiss under Fed. R. Civ. P. 12(b)(6) should be denied in its entirety.

 II.   STATEMENT OF FACTS
       Since 2009, 30 Watt has marketed glassware, beverage containers, bottle

 openers, and other products throughout the United States. See 30 Watt’s

 Counterclaim, ECF 20, ¶ 6. In November 2017, 30 Watt launched its “SUDSKI”




                                          1
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19          PageID.876    Page 8 of 32



 product, which is a device for holding beer cans or bottles in the shower. Id., ¶ 7. 30

 Watt owns U.S. Registration No. 5460777 for the word mark “SUDSKI” in

 International Class (“IC”) 21 for “bath accessories, namely, cup holders.” Id., ¶ 8.

 This registration issued on the USPTO’s Principal Register on May 1, 2018. Id.

       30 Watt launched its “SIPSKI” product, which is a device for holding wine

 glasses in the shower, in September 2018. Id., ¶ 9. 30 Watt owns U.S. Registration

 No. 5624272 for the word mark “SIPSKI” in IC 21 for “bath accessories, namely,

 cup holders.” Id., ¶ 10. The SIPSKI registration issued on the Principal Register on

 December 4, 2018. Id.

       30 Watt has invested significant time, money, and effort in developing and

 promoting its SIPSKI and SUDSKI products, which have received recognition in

 national media outlets including People, Food Network, Country Living, and Good

 Housekeeping. Id., ¶ 11. 30 Watt sells these products through various retailers,

 including Amazon, Kohl’s, and Target. Id., ¶ 12. 30 Watt intended for Amazon to

 be one of its primary sales outlets. Id. 30 Watt markets the SUDSKI using packaging

 that describes the product as a “shower beer holder,” which, as noted, is the intended

 use of the product. Id., ¶ 13.

       TG markets a SIPCADDY product that is a direct competitor of the SUDSKI

 and SIPSKI products. TG offers its SIPCADDY for sale through Amazon, among

 other outlets. Id., ¶ 14. TG owns U.S. Registration No. 4695882 for a SIPCADDY




                                           2
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.877    Page 9 of 32



 mark, as depicted in the certificate of registration, in IC 21 for “Bath Accessories,

 namely, cup holders.” Id., ¶ 15. TG also owns U.S. Registration No. 5259338 for

 SHOWERBEER and U.S. Registration No. 5328120 for SHOWER BEER, both in

 IC 21, for “Bath accessories, namely, cup holders.” Id., ¶ 16.

         Shortly after 30 Watt began marketing its SIPSKI product, TG embarked on

 a campaign to stifle competition and cause economic injury to 30 Watt by knowingly

 and maliciously asserting non-existent trademark rights and false claims of

 infringement against 30 Watt. Id., ¶ 17. Specifically, on and after September 22,

 2018, TG filed one or more complaints with Amazon, seeking removal of the

 SUDSKI from Amazon’s product listings, claiming that it infringed TG’s purported

 trademark rights in “SHOWER BEER.” Id., ¶ 18.

         TG lacked a good faith basis for submitting these complaints, and knowingly

 submitted them for the purpose of unfairly stifling competition and causing

 economic injury to 30 Watt 1, because (a) TG did not use “SHOWER BEER” as a

 trademark in connection with any product that it was marketing and otherwise

 claimed exclusionary rights in “shower beer” that it did not have; (b) 30 Watt’s use

 of “shower beer holder” on the packaging of its SUDSKI product was plainly


 1 TheCounterclaim states that “TG had no good faith basis for submitting these
 complaints, and knowingly submitted them for the purpose of unfairly stifling
 competition and causing economic injury to TG …” Counterclaim, ¶ 19 (emphasis
 added). As is evident from the context, the reference to “TG” is a typographical error
 and was intended to be a reference to 30 Watt.


                                           3
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19           PageID.878    Page 10 of 32



 descriptive in nature and a non-trademark use of the phrase, and was thus not in

 violation of any right of TG; and (c) TG’s “SHOWER BEER” mark was either

 descriptive or generic and therefore conferred no right upon TG to exclude others

 from using the phrase “shower beer” or “shower beer holder” in connection with the

 sale of a shower beer holder. Id., ¶ 19.

       Based on TG’s complaints, Amazon removed the SUDSKI from its product

 listings. Id., ¶ 20. Consequently, the SUDSKI was unavailable for purchase on

 Amazon for one year or more, resulting in reduction in consumer choice, lost

 SUDSKI sales, and substantial economic harm to 30 Watt. Id.

       In September 2018, and in a further attempt to stifle competition and cause

 economic harm to 30 Watt and its business relationships, TG sent correspondence

 to 30 Watt’s supplier, Tooletries Pty. Ltd. (“Tooletries”), an Australian entity, falsely

 claiming that the SUDSKI and SIPSKI infringed TG’s trademarks. Id., ¶ 21. TG

 demanded that Tooletries cease and desist from any further sales of the SUDSKI and

 the SIPSKI. Id. TG also named Tooletries as a defendant in this case even though

 TG had no colorable basis for suing Tooletries in this forum. Id., ¶ 21. Tooletries

 was dismissed from the case by order dated August 12, 2019 [ECF 19]. Id., ¶ 22.

       Based on these facts, 30 Watt alleges four counterclaims: (1) unfair

 competition under the Lanham Act (Count I); (2) common law unfair competition




                                            4
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.879   Page 11 of 32



 (Count II); (3) tortious interference with business expectancy (Count III); and (4)

 violation of the Michigan Consumer Protection Act (Count IV). Id., ¶¶ 24-47.

 III.   ARGUMENT

        A.      Standard of Review Under Fed. R. Civ. P. 12(b)(6)
        “When reviewing a motion to dismiss under Rule 12(b)(6), a court must

 ‘construe the complaint in the light most favorable to the plaintiff, accept its

 allegations as true, and draw all reasonable inferences in favor of the

 plaintiff.’” Adam Comm. Ctr. v. City of Troy, 381 F. Supp. 3d 887, 894 (E.D. Mich.

 2019) (quoting Directtv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). A

 12(b)(6) motion must be denied where the claims alleged are factually plausible and

 rest upon viable legal theories. Adam, 381 F. Supp. 3d. at 894-895.

        B.      Count I States a Factually and Legally Viable Claim for Unfair
                Competition Under Section 43 of the Lanham Act
        Count I is a claim for unfair competition under Section 43 of the Lanham Act,

 15 U.S.C. § 1125. This claim is based principally on TG’s false and bad faith

 assertions to Amazon regarding its purported rights in the term “shower beer” and

 30 Watt’s purported infringement of those rights, resulting in the SUDSKI being de-

 listed from Amazon and economic harm to 30 Watt. Counterclaim, ¶¶ 24-29.

        Section 43(a) of the Lanham Act states the following:

        (a) Civil action

             (1) Any person who, on or in connection with any goods or services,
             or any container for goods, uses in commerce any word, term, name,


                                           5
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19          PageID.880    Page 12 of 32



           symbol, or device, or any combination thereof, or any false
           designation of origin, false or misleading description of fact, or false
           or misleading representation of fact, which—

              (A) is likely to cause confusion, or to cause mistake, or to deceive
              as to the affiliation, connection, or association of such person with
              another person, or as to the origin, sponsorship, or approval of his
              or her goods, services, or commercial activities by another person,
              or

              (B) in commercial advertising or promotion, misrepresents the
              nature, characteristics, qualities, or geographic origin of his or her
              or another person’s goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is
       or is likely to be damaged by such act.

 15 U.S.C. § 1125.

       The Sixth Circuit, and other courts, recognize that because Section 43(a) is

 “remedial in nature,” it “should be interpreted and applied broadly so as to effectuate

 its remedial purpose.” Frisch's Restaurants, Inc. v Elby's Big Boy of Steubenville,

 Inc., 670 F.2d 642, 651 (6th Cir. 1982); see also Lidochem, Inc. v. Stoller

 Enterprises, Inc., 2012 WL 4009709 at *5 (6th Cir. Sept. 12, 2012) (“This remedial

 statute is broadly construed to provide protection against a variety of deceptive

 commercial practices….”) For this reason, “Lanham Act ‘unfair competition’ claims

 may be based on conduct far broader than the bare language of the statute might

 suggest.” Iowa Health System v. Trinity Health Corp., 177 F. Supp. 2d. 897, 929

 (N.D. Iowa 2001); see also Repap Enterprises, Inc. v. Kamyr, Inc., 1993 WL

 322881, at *6 (E.D. Pa. June 8, 1993) (“Section 43(a) proscribes not only acts that


                                            6
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.881    Page 13 of 32



 would technically qualify as trademark infringement, but also unfair competitive

 practices involving actual or potential deception.”) Consistent with the remedial

 purpose of Section 43(a), courts have held that the groundless or oppressive assertion

 of intellectual property rights can support a claim for unfair competition.

       For example, in Iowa Health System, 177 F. Supp. 2d. 897, Trinity Iowa

 brought unfair competition claims against Trinity Michigan under Section 43(a) and

 state law based on allegations that Trinity Michigan had knowingly asserted

 groundless and oppressive trademark infringement claims against Trinity Iowa. Id.

 at 929. Trinity Michigan claimed that its mere assertion of trademark rights could

 not form the basis for an unfair competition claim. The court generally agreed, but

 concluded that Trinity Iowa had alleged more than just an assertion of trademark

 rights by Trinity Michigan:

       Nevertheless, more is alleged here than mere assertion of trademark rights
       by the Trinity Michigan Defendants. Instead, the Trinity Iowa Plaintiffs[]
       … allege[] that the Trinity Michigan Defendants have asserted that the ‘669
       mark gives them superior rights in the “Trinity” and “Trinity Health” marks
       at issue here without a legitimate basis for such contentions…. The unfair
       competition counterclaim also alleges that the Trinity Michigan
       Defendants’ unfounded assertion of superior trademark rights here is to
       deter and obstruct the Trinity Iowa Plaintiffs’ legitimate business.

 Id. at 930-931. The court concluded that Trinity Iowa’s allegations were sufficient

 to state an actionable unfair competition claim because they went “beyond allegation

 merely of legitimate enforcement of trademark rights to conduct intended to create




                                           7
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.882    Page 14 of 32



 confusion about the proper scope of the trademark rights of the parties, with the

 purpose of damaging the Trinity Iowa Plaintiffs’ business.” Id. at 932.

       Similarly, in Repap Enterprises, 1993 WL 322881, a false assertion of

 intellectual property rights led to a finding of liability under Section 43(a) of the

 Lanham Act. The defendant in Repap obtained trade secrets from the plaintiff during

 business negotiations and then incorporated them in patent applications. Id. at *5-6.

 The court found that the defendant’s fraudulent assertions of patentable rights in the

 applications constituted unfair competition under Section 43(a). The court noted that

 “Section 43(a) proscribes not only acts that would technically qualify as trademark

 infringement, but also unfair competitive practices involving actual or potential

 deception.” Id. at *6. The court found that the defendant had “engaged in such

 practices” by making false and misleading statements in the applications about its

 rights in the technology when the plaintiff was the true owner of those rights. Id.

       Larami Corp. v. Amron, 1995 WL 128022 (E.D. Pa. March 23, 1995) is

 another example of a case in which a party was held liable for unfair competition

 under Section 43(a) based on bad faith assertions of intellectual property rights. The

 plaintiff marketed a popular line of toy water guns known as the “Super Soaker”.

 Id., at *1. The defendants sent letters to the plaintiff’s “customers, potential

 customers, and other business associates which threatened various legal actions for

 patent and trademark infringement against anyone buying or selling … ‘Super




                                           8
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19          PageID.883    Page 15 of 32



 Soaker’ products, or using that trademark.” Id. at *4. At trial, the plaintiff presented

 evidence that the defendants “did not have a good faith belief that their patent or

 trademark rights were being infringed” and that the plaintiff’s customers were

 deceived into believing that the plaintiff had infringed the defendants’ rights. Id. at

 *5, 10. The jury found the defendants liable for unfair competition, and the district

 court denied the defendants’ post-verdict motions in their entirety. See also, e.g.,

 Laser Diode Array, Inc. v. Paradigm Lasers, Inc., 964 F. Supp. 90, 95 (W.D.N.Y.

 1997) (“There is case authority that allegations that a party falsely represented to a

 business’s customers that the business was infringing on the party’s patent rights

 will support [unfair competition claims.]”)

       Consistent with the above-cited case law, 30 Watt has set forth allegations of

 false and deceptive assertions of intellectual property rights by TG that are sufficient

 to state an actionable Section 43(a) unfair competition claim. As detailed above and

 in 30 Watt’s Counterclaim, 30 Watt alleges that,

       •      TG sought to stifle competition and cause economic harm to 30 Watt
              by knowingly and maliciously asserting non-existent trademark rights
              and false claims of infringement against 30 Watt through complaints
              filed with Amazon, by which TG sought removal of the SUDSKI
              product from Amazon’s product listings. Counterclaim, ¶¶ 17, 18;

       •      TG lacked a good faith basis for submitting these complaints, and
              knowingly submitted them to unfairly stifle competition and cause
              economic harm to 30 Watt, because (a) TG did not use “SHOWER
              BEER” as a trademark and otherwise claimed exclusionary rights in
              “shower beer” that it did not have; (b) 30 Watt’s use of “shower beer
              holder” on the SUDSKI packaging was plainly descriptive in nature and



                                            9
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.884    Page 16 of 32



              thus not in violation of any right of TG; and (c) TG’s “SHOWER
              BEER” mark was either descriptive or generic and therefore conferred
              no right upon TG to exclude others from using the phrase “shower beer”
              or “shower beer holder” in connection with the sale of a shower beer
              holder. Id., ¶¶ 19, 25;

       •      By virtue of TG’s false and bad faith assertions regarding its purported
              trademark rights and 30 Watt’s purported violation thereof, Amazon
              was deceived into removing the SUDSKI from its product listings for a
              lengthy amount of time, resulting in lost sales, commercial injury to 30
              Watt, and reduction in consumer choice. Id., ¶¶ 20, 27, 28; and,

       •      Further evidencing TG’s bad faith intent to stifle competition and cause
              injury to 30 Watt and its business relationships, TG (a) falsely asserted
              to Tooletries that sales of products under the SUDSKI and SIPSKI
              marks infringed TG’s trademarks and demanded that Tooletries cease
              and desist from any further sales of these products, and (b) named
              Tooletries – an Australian entity -- as a defendant in this lawsuit even
              though TG had no colorable basis for suing Tooletries in this forum.
              Id., ¶¶ 21, 22.

 These allegations are different in substance, but similar in character, to the types of

 allegations and facts that courts have found to form the basis for valid claims of

 unfair competition under Section 43(a) of the Lanham Act.

       TG raises a number of arguments as to why it believes 30 Watt’s Section 43(a)

 claim should be dismissed, but none is meritorious. First, TG labels Count I as a

 claim for “trademark misuse” and then argues that no such cause of action exists.

 ECF No. 24, PageID.847. Even if TG is correct that there is no such thing as a

 “trademark misuse” claim, it is irrelevant. Count I is not a trademark misuse claim.

 It is a claim for unfair competition under Section 43(a) of the Lanham Act, supported

 by the case law cited above and allegations sufficient to state an actionable claim.



                                           10
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19          PageID.885    Page 17 of 32



       Second, TG argues that Count I fails because “a plaintiff must allege a

 protectable mark and likelihood of confusion, deception, or mistake on the part of

 consumers” to state a Section 43(a) unfair competition claim and 30 Watt’s

 Counterclaim does not include any such allegations. ECF No. 24, PageID.849. This

 argument fails as well because the case law cited above demonstrates that Section

 43(a) is not limited to traditional infringement claims, but encompasses a broader

 range of conduct, in accordance with its remedial purpose. A case TG cites drives

 this point home. In Polar Molecular Corp. v. Amway Corp., 2007 WL 3473112

 (W.D. Mich. Nov. 14, 2007) (cited in TG’s Brief, ECF No. 24, at PageID.852), the

 court found that the plaintiff could not pursue an unfair competition claim under

 Section 43(a) based on trademark infringement because it had no rights in the mark

 at issue. The court noted, however, that the plaintiff had alleged an alternate basis

 for Section 43(a) liability and that “Section 1125(a) of the Lanham Act is not limited

 to trademark issues.” Id., *4 (citing Gnesys v. Greene, 437 F.3d 482, 488-89 (6th

 Cir. 2005) [“By the statute’s clear language, it is not limited to trademark issues.”]).

 The court allowed the plaintiff to proceed on the theory that the defendants engaged

 in unfair competition by making false assertions that had they purchased rights in

 the plaintiff’s technology with its permission. Polar, 2007 WL 3473112, *4. As this

 case, and others, demonstrates, that 30 Watt has not alleged infringement of its own

 trademark rights is irrelevant where Section 43(a) plainly encompasses conduct




                                           11
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.886     Page 18 of 32



 beyond traditional trademark infringement and 30 Watt has alleged facts sufficient

 to state an alternate theory of unfair competition that is in accord with established

 case law.

       Finally, citing Polar, TG argues that Count I should be dismissed because TG

 has priority rights in SHOWER BEER and a Section 43(a) unfair competition claim

 cannot be brought against a party that has priority rights. ECF No. 24, PageID.852.

 This argument fails for much the same reason TG’s argument discussed in the

 previous paragraph fails. If Count I was based on allegations that TG was infringing

 30 Watt’s trademark rights by using a SHOWER BEER mark, then TG’s argument

 might have merit. But again, Count I is not based on infringement and has nothing

 to do with competing trademark rights. It is based, instead, on TG’s false and bad

 faith assertions regarding its own purported trademark rights and 30 Watt’s

 purported infringement of those rights. Priority, therefore, is a non-issue.

       30 Watt has stated a factually and legally viable claim for unfair competition

 under Section 43(a) of the Lanham Act and TG has failed to proffer any valid legal

 basis for its dismissal. Accordingly, TG’s motion should be denied as to Count I of

 the Counterclaim.

       C.     Count II States a Factually and Legally Viable Claim for Common
              Law Unfair Competition
       Count II of the Counterclaim is a claim for common law unfair competition

 based upon the same conduct that forms the basis of 30 Watt’s Lanham Act claim.



                                           12
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19          PageID.887     Page 19 of 32



 Because “Michigan's common law regarding unfair competition tracks its federal

 counterpart,” Shafi v. Weidinger, 2011 WL 6338864, at *12 (E.D. Mich. Dec. 19,

 2011), a finding that Count I states a valid Section 43(a) unfair competition claim

 should yield the conclusion that Count II likewise states a valid claim.

       As with Count I, TG attempts to narrow the scope of a common law unfair

 competition claim to fit its preferred narrative. Citing Dassault Systemes, S.A. v.

 Childress, 2014 WL 6865498, at *8 (E.D. Mich. Dec. 3, 2014), TG contends that

 this type of claim “enforces only two theories of liability,” palming off and false

 designation of original. ECF No. 24, PageID.853. TG is incorrect.

       Like unfair competition under the Lanham Act, common law unfair

 competition is a broad cause of action that “prohibits unfair and unethical trade

 practices that are harmful to a competitor or to the general public.” Fed.-Mogul

 World Wide, Inc. v. Mahle GmbH, 2011 WL 4485080, at *14 (E.D. Mich. Sept. 27,

 2011). The Sixth Circuit explained the broad parameters of this cause of action in

 Clairol, Inc. v. Boston Dis. Ctr. of Berkley, Inc., 608 F.2d 1114, 1118 (6th Cir.1979):

       Originally, the law of unfair competition dealt generally with the palming
       off of one's goods as those of a rival trader….

       … Today, the incalculable variety of illegal practices denominated as unfair
       competition is proportionate to the unlimited ingenuity that overreaching
       entrepreneurs and trade pirates put to use. It is a broad and flexible doctrine.
       Thus it is now said that the essence of unfair competition law is fair play.




                                           13
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.888     Page 20 of 32



 Accordingly, “[e]ach unfair competition case ‘is determined upon its own facts and

 relief is based upon the principles of common business integrity.’” Fed.-Mogul, 2011

 WL 4485080, at *14 (quoting Good Housekeeping Shop v. Smitter, 254 Mich. 592,

 596 (1931) (citation omitted)); see also, e.g., Dura Global Tech., Inc. v. Magna

 Donnelly Corp., 2009 WL 3032594, at *4-5 (E.D. Mich. Sept. 18, 2009) (allegations

 that defendant hired employees away from plaintiff and used their knowledge to gain

 unfair advantage in obtaining contract stated claim for common law unfair

 competition); see also, e.g., NCR Corp. v. Korala Assocs., Ltd., 512 F.3d 807, 818

 (6th Cir. 2008) (stating that common law unfair competition “may also extend to

 unfair commercial practices such as malicious litigation, circulation of false rumors,

 or publication of statements, all designed to harm the business of another.”)

       False designation and palming off may be actionable as common law unfair

 competition, but a common law unfair competition claim is not dependent on

 allegations of either. Rather, as the above-cited case law demonstrates, it is a broad

 cause of action under which a variety of deceptive and wrongful trade practices is

 actionable. 30 Watt alleges, among other things, that TG made false and bad faith

 assertions to Amazon regarding the scope of TG’s trademark rights and 30 Watt’s

 alleged infringement of those rights, that TG thereby deceived Amazon into de-

 listing the SUDSKI, as TG intended, and that 30 Watt suffered economic injury as a




                                          14
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.889     Page 21 of 32



 result of TG’s actions. See Counterclaim, ¶¶ 17-35. Given the broad scope of the tort

 of unfair competition, these allegations are sufficient to state an actionable claim.

       For the reasons stated above, TG’s motion should be denied as to Count II of

 30 Watt’s Counterclaim.

       D.     Count III States a Factually and Legally Viable Claim for Tortious
              Interference With Business Expectancy
       Count III of the Counterclaim is a claim for tortious interference with a

 business expectancy. This claim is also based on the false and deceptive statements

 TG made to Amazon regarding TG’s trademark rights and 30 Watt’s purported

 infringement of those rights, resulting in the de-listing of the SUDSKI and lost sales

 to prospective SUDSKI purchasers. Counterclaim, ¶¶ 36-43.

       In Michigan, the elements of a claim for tortious interference with a business

 expectancy are:

       (1) the existence of a valid business … expectancy that is not necessarily
       predicated on an enforceable contract, (2) knowledge of the … expectancy
       on the part of the defendant …, (3) an intentional interference by the
       defendant inducing or causing a breach or termination of the … expectancy,
       and (4) resulting damage to the party whose … expectancy was disrupted.

 Health Call of Detroit v. Atrium Home & Health Care Servs., Inc., 268 Mich. App.

 83, 90 (2005). 30 Watt has alleged facts sufficient to satisfy each of these elements.

       First, 30 Watt alleges that it sold SUDSKIs through Amazon and intended for

 Amazon to be one of its primary sales outlets. Counterclaim, ¶ 12. 30 Watt further

 alleges that it “sold numerous SUDSKI products to consumers through Amazon



                                           15
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.890    Page 22 of 32



 prior to the product being de-listed based on TG’s false assertions, and thus had a

 realistic, reasonable, and substantial expectation that it would continue to sell

 SUDSKIs to prospective customers who were shopping on Amazon for a shower

 beer holder.” Id., ¶ 41, PageID.814. These allegations establish the first element of

 30 Watt’s tortious interference claim.

       30 Watt further alleges that TG submitted false complaints to Amazon for the

 improper, anti-competitive purpose of having the SUDSKI removed from Amazon

 so that consumers interested in a shower been holder would not have the choice of

 buying a SUDSKI. Id., ¶¶ 17-22, 39. TG was, therefore, obviously aware that 30

 Watt was selling SUDSKIs to consumers through Amazon and that 30 Watt intended

 to continue doing so. Id., see also id., ¶ 37 (“TG had knowledge that 30 Watt was

 offering its SUDSKI product for sale to consumers through Amazon.”) These

 allegations establish the second element of 30 Watt’s tortious interference claim.

       30 Watt further alleges that TG intentionally interfered with 30 Watt’s

 expectation of future SUDSKI sales to Amazon shoppers by making false and bad

 faith assertions to Amazon regarding the scope of TG’s trademark rights and 30

 Watt’s alleged violation thereof; that TG did so for the improper purpose of inducing

 Amazon to de-list the SUDSKI; and that TG “had no colorable, reasonable, or good-

 faith basis for making such assertions.” Id., ¶¶ 17-22, 38, 39. TG thereby deceived

 Amazon into de-listing the SUDSKI, resulting in elimination of the SUDSKI as an




                                          16
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.891    Page 23 of 32



 option for consumers interested in a shower beer holder and disruption of 30 Watt’s

 expectation of future sales to such consumers. Id., ¶¶ 40-42. These allegations

 establish the third element of 30 Watt’s tortious interference claim.

       Finally, 30 Watt alleges that as a result of TG’s tortious actions, 30 Watt “has

 sustained substantial harm, including lost sales to prospective purchasers of

 SUDSKIs, damage to its reputation, and damage to its SUDSKI brand and to the

 goodwill 30 Watt has built up in the SUDSKI mark.” Id., ¶ 43. These allegations

 establish the fourth and final element of 30 Watt’s tortious interference claim.

       As shown above, the Counterclaim contains allegations sufficient to establish

 each of the elements of a claim for tortious interference with a business expectancy

 under Michigan law. TG does not argue otherwise. It instead asserts two arguments

 that are in the nature of affirmative defenses. Neither provides a basis for dismissal.

       TG’s first argument is that its statements to Amazon are not actionable as

 tortious interference because they were “[p]rivileged and [t]rue.” ECF No. 24,

 PageID.855. According to TG, its actions,

       only consisted of informing third-parties of its acknowledged trademark
       rights. 30 Watt alleges that Sipcaddy tortiously interfered with it by
       informing Amazon that 30 Watt was using Sidcaddy’s federally registered
       trademark for “SHOWER BEER.”…. 30 Watt does not dispute it was using
       Sipcaddy’s federally registered trademark…. Therefore, not only does 30
       Watt fail to allege any improper purpose, the statement made to Amazon
       that 30 Watt was using Sipcaddy’s federally registered “SHOWER BEER”
       trademark was true.




                                           17
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.892    Page 24 of 32



       Count III should be dismissed because Sipcaddy did nothing improper and
       only told Amazon what 30 Watt admits is the truth.

 Id., PageID.855-.856.

       To begin with, the above-quoted passage contains several misstatements.

 First, it is not clear what TG means by its “acknowledged trademark rights.” Id. But,

 to be clear, 30 Watt has never acknowledged, and has in fact disputed, that TG has

 any protectable rights in “SHOWER BEER.” See, e.g., ECF No. 20, Affirmative

 Defenses 2-4; Counterclaim, ¶ 19. There has been no “acknowledgment” of TG’s

 trademark rights by 30 Watt.

       Second, the statement that “30 Watt does not dispute it was using Sipcaddy’s

 federally registered trademark” is demonstrably false. ECF No. 24, PageID.856. To

 the contrary, in addition to asserting that TG has no protectable rights in “shower

 beer,” 30 Watt has alleged that it was merely using the term “shower beer” to

 describe the function of its product and not in any way as a source identifier. See,

 e.g., ECF No. 20, Aff. Def. 9, 10; see also Counterclaim, ¶ 13. There has never been

 any admission by 30 Watt that it was using “shower beer” as a trademark.

       Third, the contention that “… 30 Watt fail[s] to allege any improper purpose”

 is also demonstrably false. ECF No. 24, PageID.856. 30 Watt’s Counterclaim

 contains numerous allegations that TG acted with an improper purpose when it made

 false statements to Amazon about the scope of its trademark rights and 30 Watt’s

 alleged violation thereof. 30 Watt alleges in multiple places that TG made those


                                          18
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.893     Page 25 of 32



 statements for the wrongful purpose of inducing Amazon to de-list the SUDSKI, to

 suppress legitimate competition, and to cause economic injury to 30 Watt.

 Counterclaim, ¶¶ 17-23, 25, 31, 39.

       TG’s argument that 30 Watt cannot maintain a tortious interference claim

 because TG’s actions were “privileged and true” is, therefore, based on a series of

 false statements. When those misstatements are stripped away from TG’s argument,

 there is nothing left. TG’s “privileged and true” argument based on purported

 concessions and admissions by 30 Watt is baseless.

       Moreover, by this argument, TG asks the Court to accept as true its contention

 that the statements it made to Amazon were a true, good-faith attempt to protect its

 purported trademark rights. Under well-establish case law, however, a court

 reviewing a 12(b)(6) motion is required to accept the plaintiff’s allegations as true.

 Adam Comm. Ctr., 381 F. Supp. 3d at 894. 30 Watt alleges that TG’s statements to

 Amazon were false and made in bad faith to eliminate the SUSDKI as a competitive

 product. Counterclaim, ¶¶ 17-23, 37-43. Applying the proper standard of review, 30

 Watt’s allegations must be accepted as true, and TG’s contrary allegations

 disregarded. TG’s “privileged and true” argument should be rejected for this

 additional reason.

       TG’s second argument regarding 30 Watt’s tortious interference claim is that

 its complaints to Amazon are insulated from lability under the Noerr-Pennington




                                          19
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19           PageID.894    Page 26 of 32



 doctrine. Noerr-Pennington immunity typically applies to activities relating to

 government petitioning, such as lobbying or filing a lawsuit. See Cal. Motor Transp.

 Co. v. Trucking Unlimited, 404 U.S. 508, 510, 92 S. Ct. 609 (1972). TG cites no

 Sixth Circuit case law holding that it applies to the kind of conduct alleged here.

       Noerr-Pennington, moreover, is subject to a “sham exception,” whereby

 immunity does not apply to petitioning conduct that is a “mere sham to cover what

 is actually nothing more than an attempt to interfere directly with the business

 relationships of a competitor.” Eastern R.R. Presidents Conference v. Noerr Motor

 Freight, Inc., 365 U.S. 127, 144, 81 S. Ct. 523 (1961); see also, e.g., Scooter Store,

 Inc. v. SpinLife.com, 777 F. Supp. 2d 1102, 1114 (S.D. Ohio 2011). 30 Watt has

 alleged that TG, knowingly and without any reasonable basis, submitted false

 complaints of trademark infringement to Amazon for the purpose of interfering with

 30 Watt’s sales of SUDSKIs to prospective purchasers. Counterclaim, ¶¶ 17-23, 37-

 43. In other words, 30 Watt alleges that TG’s complaints were a sham designed to

 interfere with 30 Watt’s business relationships. These allegations, taken as true, are

 sufficient to invoke the sham exception. Adam Comm. Ctr., 381 F. Supp. 3d at 894;

 see also Scooter Store, 777 F. Supp. 2d at 1115 (“[W]hether a party’s conduct is a

 genuine attempt to avail itself of the judicial process or is merely a sham is a question

 of fact that is inappropriate for a motion to dismiss.”). Accordingly, to the extent




                                            20
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.895     Page 27 of 32



 Noerr-Pennington even applies to the type of activity at issue here, it does not

 provide a basis for dismissal of 30 Watt’s tortious interference claim.

       Finally, both of TG’s arguments regarding 30 Watt’s tortious interference

 claim are in the nature of affirmative defenses. “As uniformly recognized in the case

 law, it generally is not appropriate to grant a Rule 12(b)(6) motion to dismiss on the

 basis of an affirmative defense….” GEICO Corp. v. Autoliv, Inc., 345 F. Supp. 3d

 799, 833 (E.D. Mich. 2018). TG’s “privileged and true” and Noerr-Pennington

 arguments should be rejected for this additional reason.

       For the reasons stated above, 30 Watt has alleged a legally and factually viable

 tortious interference claim and TG has failed to articulate any valid grounds for its

 dismissal. TG’s motion should, therefore, be denied as to Count III.

       E.     Count IV States a Factually and Legally Viable Claim for Violation
              of the Michigan Consumer Protection Act
       Count IV of the Counterclaim is a claim for violation of the Michigan

 Consumer Protection Act (“MCPA”). 30 Watt asserts violations of several

 provisions of the Act based on the false, deceptive, and bad faith assertions TG made

 to Amazon regarding its purported rights in the phrase “shower beer” and 30 Watt’s

 alleged infringement of those rights. See Counterclaim, ¶¶ 17-23, 44-47.

       30 Watt’s Counterclaim contains allegations sufficient to state actionable

 violations of at least the following provisions of the MCPA, without limitation:




                                          21
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.896    Page 28 of 32




       • MCL 445.903(1)(b): “Using deceptive representations … in
         connection with goods or services.”

       • MCL 445.903(1)(f): “Disparaging the goods, services, business, or
         reputation of another by false or misleading representation of fact.”

       • MCL 445.903(1)(n): “Causing a probability of confusion or of
         misunderstanding as to the legal rights, obligations, or remedies of
         a party to a transaction.
 As alleged in the Counterclaim, TG made deceptive representations to Amazon

 regarding the scope of its rights in “shower beer” and 30 Watt’s alleged infringement

 of those rights through its use of the descriptive phrase “shower beer holder” on the

 SUDSKI packaging. Counterclaim, ¶¶ 18, 19, 31, 38, 46; MCL 445.903(1)(b). By

 virtue of its false and misleading representations, TG disparaged 30 Watt and its

 SUDSKI product, causing “damage to its reputation, and damage to its SUDSKI

 brand and the goodwill 30 Watt has built up in the SUDSKI mark.” Counterclaim, ¶

 28; MCL 445.903(1)(f). Further, TG’s false representations resulted in confusion or

 a misunderstanding regarding the parties’ respective legal rights, as they induced

 Amazon to mistakenly remove the SUDSKI from its product listings. Counterclaim,

 ¶¶ 20, 23, 26, 27, 32, 33; MCL 445.903(1)(n). Based on these allegations, 30 Watt

 has stated an actionable claim under several provisions of the MCPA.

       TG vaguely asserts that 30 Watt’s claim is lacking because the element of a

 consumer purchase or conduct involving consumers is absent. This argument fails

 for at least two reasons. First, the case law plainly establishes that where consumer




                                          22
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.897     Page 29 of 32



 interests are at stake, one competitor may sue another under the MCPA. As the court

 stated in John Labatt Ltd. v. Molson Breweries, 853 F. Supp. 965, 970 (E.D. Mich.

 1994):

       Implicit in the cases finding a right of action in non-consumers under the
       MCPA is the understanding that the intent of protecting consumers is well
       served by allowing suit to be brought by non-consumers who have a
       significant stake in the events.

 See also Florists' Transworld Delivery, Inc. v. Fleurop-Interflora, 261 F. Supp. 2d

 837, 847-50 (E.D. Mich. 2003) (allegations by business of competitor’s wrongful

 use of domain name stated valid MCPA claim). Accordingly, any argument that a

 competitor-versus-competitor lawsuit is not cognizable under the MPCA is incorrect

 as a matter of law.

       Second, 30 Watt alleges that TG’s false infringement claims adversely

 impacted consumers and that 30 Watt’s interests are at stake because those false

 claims caused economic injury to 30 Watt. Specifically, 30 Watt alleges that,

 because of TG’s false claims, “Amazon removed the SUDSKI from its product

 listings. Consequently, the SUDSKI has not been available for purchase on Amazon

 for almost one year, resulting in lost sales to prospective SUDSKI purchasers … and

 reduction in consumer choice.” Counterclaim, ¶ 20. 30 Watt further alleges that TG’s

 false complaints leading to Amazon’s de-listing of the SUDSKI resulted in

 “eliminating the SUDSKI as an option for Amazon shoppers looking to purchase a

 shower beer holder….” Id., ¶¶ 27, 33; see also id., ¶ 39. 30 Watt also alleges that it


                                          23
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19         PageID.898    Page 30 of 32



 sustained substantial economic injury as a result of TG’s false complaints. Id., ¶¶

 17-23, 28, 34, 43, 47. Consequently, 30 Watt has sufficiently alleged that TG’s

 actions had an adverse impact on consumers and that 30 Watt has a “significant stake

 in the events” giving rise to its MCPA claim. John Labatt, 853 F. Supp. at 970.

       TG also argues that 30 Watt’s MCPA claim is deficient because 30 Watt does

 not allege a likelihood of confusion among consumers. A party whose trademark

 rights have been violated can assert a claim under the MCPA, and likelihood of

 confusion would be an element of such a claim. But TG cites no authority holding

 that an MCPA claim must be based on infringement-type allegations or that

 likelihood of confusion is a required element of every claim brought under the

 MCPA. The plain language of the statute itself negates such a narrow construction,

 and the case law demonstrates that it applies to a broader range of conduct. See, e.g.,

 Game On Ventures, Inc. v. Gen. RV Ctr., Inc., 587 F. Supp. 2d 831, 839 (E.D. Mich.

 2008) (MCPA applicable to alleged misrepresentations made by seller of

 recreational vehicle); Florists' Transworld Delivery, 261 F. Supp. 2d at 847-50

 (wrongful use of domain name). As explained before, 30 Watt’s claim is not based

 on infringement of its trademark rights, but on deceptive conduct by TG leading to




                                           24
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19        PageID.899    Page 31 of 32



 economic harm to 30 Watt and reduction in consumer choice. These allegations are

 sufficient to state an actionable claim under the cited provisions of the MCPA. 2

       For the reasons stated above, TG’s motion should be denied as to Count IV of

 30 Watt’s Counterclaim.

                                  CONCLUSION
       30 Watt has alleged facts sufficient to state a claim on which relief can be

 granted as each of the four counts contained in the Counterclaim. For this reason,

 TG’s motion to dismiss pursuant to Rule 12(b)(6) should be denied in its entirety.

                                           Respectfully submitted,

                                           JAFFE, RAITT, HEUER & WEISS, P.C.

                                           /s/ David S. McDaniel
 Dated: October 10, 2019                   David S. McDaniel (P56994)
                                           27777 Franklin Road, Ste. 2500
                                           Southfield, MI 48034
                                           (248) 351-3000
                                           dmcdaniel@jaffelaw.com
                                           Counsel for 30 Watt Holdings, LLC




 2As with 30 Watt’s tortious interference claim, TG argues that 30 Watt cannot
 proceed under the MCPA because TG was truthfully asserting to Amazon its
 “admitted” trademark rights. See, e.g., ECF 24, PageID.858. As explained before,
 however, 30 Watt has never “admitted” TG’s purported rights in “shower beer,” and
 TG’s assertions regarding the “truth” of its statements are not a proper matter for
 consideration on a 12(b)(6) motion.


                                          25
Case 2:18-cv-13516-SJM-RSW ECF No. 27 filed 10/10/19      PageID.900   Page 32 of 32



                             PROOF OF SERVICE

       On October 10, 2019, the undersigned filed the foregoing document through

 the Court’s ECF system. The parties’ counsel of record will receive notice of the

 filing and a copy of the document through the ECF system.

 Dated: October 10, 2019                     /s/ Sheila Bryant
                                             Sheila Bryant
                                             Jaffe, Raitt, Heuer & Weiss, P.C.
                                             sbryant@jaffelaw.com




                                        26
